DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
IN THE CLAIMS
	Claims 1, 15, and 20 have been amended as follows:
	1. (Currently amended) A method of determining an operating state, the method comprising:
	selecting one or more transmitting nodes within a first transceiver unit having a first processor for transmitting one or more radio-frequency (RF) signals;
	receiving the one or more RF signals at one or more receiving nodes within a second transceiver unit having a second processor,
	wherein the one or more RF signals include one or more channel state data;
	determining the operating state based on one or more features extracted from the one or more channel state data within the second processor; and
	wherein the one or more transmitting nodes located within a vehicle transmits an ultra-wide band (UWB) signal;
	wherein the one or more receiving nodes includes a target device located outside the vehicle to receive the UWB signal;
channel impulse response (CIR) 
	determining an authenticity between the one or more transmitting nodes and the one or more receiving nodes based on a correlation between the first CIR data included within the response message and a second CIR data computed from the response message.

	15. (Currently amended) A method of determining a range compensation value, the method comprising:
	transmitting a radio-frequency (RF) signal from at least one transmitting node;
	receiving the RF signal at one or more receiving nodes;
	estimating a channel state data from the RF signal;
	receiving a position value indicating a location of the at least one transmitting node;	determining the range compensation value using the channel state data and the position value; and
	wherein the one or more transmitting nodes located within a vehicle transmits an ultra-wide band (UWB) signal;
	wherein the one or more receiving nodes includes a target device located outside the vehicle to receive the UWB signal;
	transmitting from the target device a response message to the one or more transmitting nodes, wherein the response message includes a first channel impulse response (CIR) 

	20. (Currently amended) A system operable to determine an operating state, the system comprising:
	one or more transmitting nodes operable to transmit one or more radio-frequency (RF) signals;
	one or more receiving nodes operable to receive the one or more RF signals, wherein the one or more RF signals include one or more channel state data; and
	a controller in communication with the one or more transmitting nodes and receiving nodes, wherein the controller is operable to:
	receive the one or more RF signals;
	determine the operating state based on one or more features extracted from the one or more channel state data; and
	wherein the one or more transmitting nodes located within a vehicle transmits an ultra-wide band (UWB) signal,
	wherein the one or more receiving nodes includes a target device located outside the vehicle to receive the UWB signal;
	transmitting from the target device a response message to the one or more transmitting nodes, wherein the response message includes a first channel impulse response (CIR) 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claim 13 was objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1, 15, and 20 to include the limitations of claim 13.
	Regarding claims 1 and 20 and their dependent thereof, the prior of record, specifically  Troutman (US 2021/0190940) and Jain et al. (US 2014/0093021) discloses selecting one or more transmitting nodes within a first transceiver unit having a first processor for transmitting one or more radio-frequency (RF) signals; receiving the one or more RF signals at one or more receiving nodes within a second transceiver unit having a second processor, wherein the one or more RF signals include one or more channel state data; determining the operating state based on one or more features extracted from the one or more channel state data within the second processor; and wherein the one or more transmitting nodes located within a vehicle transmits an ultra-wide band (UWB) signal; wherein the one or more receiving nodes includes a target device located outside the vehicle to receive the UWB signal.
	However, none of the prior art cited alone or in combination provides the motivation to teach transmitting from the target device a response message to the one or more transmitting 

	Independent claim 15 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render wherein the one or more transmitting nodes located within a vehicle transmits an ultra-wide band (UWB) signal; wherein the one or more receiving nodes includes a target device located outside the vehicle to receive the UWB signal; transmitting from the target device a response message to the one or more transmitting nodes, wherein the response message includes a first CIR data that is calculated from the UWB signal; and determining an authenticity between the one or more transmitting nodes and the one or more receiving nodes based on a correlation between the first CIR data included within the response message and a second CIR data computed from the response message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648